                                                     Notice Recipients
District/Off: 1126−2                         User: admin                           Date Created: 8/3/2020
Case: 20−01344−DSC13                         Form ID: pdfcfm                       Total: 27


Recipients of Notice of Electronic Filing:
tr          Bradford W. Caraway            ctmail@ch13bham.com
aty         Daisy M. Holder          holderesq@aol.com
aty         Enslen Crowe          dcm@tblaw.com
aty         Stephen Bulgarella          ndbankruptcy@tblaw.com
                                                                                                                    TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Yvonne DeCarlo Johnson        800 Jeffrey Circle        Birmingham, AL 35235
cr          PRA Receivables Management, LLC           PO Box 41021          Norfolk, VA 23541
10418709 AT&T Mobility           PO Box 536216          Atlanta, GA 30353
10418708 Aspen Dental         PO Box 1578          Albany, NY 12201
10418710 Attorney General          US Department of Justice        10th Street and Constitution Ave NW        Washington, DC
            20202
10418711 Chevron and Texaco Visa Card           c/o Advanced Call Center Technologies          PO Box 9091        Johnson City,
            TN 37615
10418712 Chevron−Texaco/Synchrony Bank              Attn: Bankruptcy Department         PO Box 960012         Orlando, FL
            32896
10422547 Discover Bank          Discover Products Inc        PO Box 3025          New Albany, OH 43054−3025
10418713 Discover Card         PO Box 30943          Salt Lake City, UT 84130
10422744 First National Bank of Omaha         1620 Dodge Street, Stop Code 3129           Omaha, Nebraska 68197
10418714 First National Bank of Omaha         PO Box 2557           Omaha, NE 68103
10418715 Internal Revenue Service        PO Box 7346          Philadelphia, PA 19101
10457054 Midland Credit Management, Inc.           Po Box 2037         Warren MI 48090
10418716 Mr. Cooper          Attn: Bankruptcy Department         PO Box 619094          Dallas, TX 75261
10437896 Nationstar Mortgage LLC d/b/a Mr. Cooper            PO Box 619096          Dallas, TX 75261−9741
10458813 PENTAGON FEDERAL CREDIT UNION                      PO Box 1432           Alexandria, VA 22313−2032
10418857 PRA Receivables Management, LLC              PO Box 41021          Norfolk, VA 23541
10427292 Portfolio Recovery Associates, LLC          POB 41067          Norfolk VA 23541
10418717 Santander Consumer USA            Attn: Bankruptcy Department           PO Box 560284        Dallas, TX 75356
10436666 Santander Consumer USA, Inc.           P.O. Box 560284          Dallas, TX 75356
10455016 TD Bank USA, N.A.            C O WEINSTEIN & RILEY, PS               2001 WESTERN AVENUE, STE
            400       SEATTLE, WA 98121
10418718 Target Card Services         PO Box 660170          Dallas, TX 75266
10418719 United States Attorney        Northern District of Alabama         1801 4th Avenue North        Birmingham, AL
            35203
                                                                                                                   TOTAL: 23




      Case 20-01344-DSC13 Doc 32-1 Filed 08/03/20 Entered 08/03/20 14:00:53                                               Desc
                      PDF Confirmation: Notice Recipients Page 1 of 1
